Hough, J.

5. -^ '

I concur in overruling the motion for a rehearing. It may be conceded that the defendant was guilty of negligence in failing to ling -the bell. But the undisputed testimony in the cause shows that the acts of the deceased directly contributing to produce his death amounted to negligence per se.

6. practice : verdiet. evidence.

The case standing thus, it is clear that the plaintiff would npt have been entitled to recover, as a matter of law* Now if there had been any testimony lending si10w that the defendant could, by the exercise of proper care, after discovering the danger to *27which, the deceased was exposed, have avoided injuring him, then the verdict should be permitted to stand. There was not only no such testimony, but there was testimony to the contrary, and it was therefore properly held, not that the verdict was against the weight of evidence, but that there was no evidence whatever to support the verdict. That this court will interfere in such cases has been repeatedly decided.
Overruled.